R. W. WALKER, J.
Tbe bill of exceptions states, that on tbe final settlement tbe administrator “offered no other evidence in support of bis account tban is filed witb tbe papers of said estate in tbe office of tbe judge of probate;” and that tbe court, in making its decree, passed upon tbe account and tbe exceptions thereto, “ upon such testimony alone as is filed in tbe papers and record of said court.” It does not, however, purport to set out all tbe evidence which was “ filed witb tbe papers of said estatenor does there appear to have been any order of court, making “ tbe testimony filed in tbe papers ” a part of tbe record. There may well be documentary evidence filed witb tbe papers relating to tbe administration of an estate, which yet constitutes no proper part of tbe record of such administration. Such is tbe case witb tbe vouchers filed by tbe administrator in support of tbe various items of bis account. Consequently, we can not say that tbe transcript before us contains all tbe evidence which was offered in tbe court below, in relation to tbe questions arising upon tbe exceptions of tbe appellants to the administrator’s account. This being so, tbe familiar rule, which requires us to make all reasonable intendments in favor of tbe ruling of tbe primary court, makes it our duty to affirm tbe decree.—Bradley v. Andress, 30 Ala. 80; Bendall v. Bendall, 24 Ala. 295; Morgan v. Morgan, 35 Ala. 303.
Tbe decree is affirmed.